     Case 7:19-cr-00501 Document 26 Filed on 08/23/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−00501

Leonel Julian Lopez, Jr




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 12/6/2019

TIME: 09:30 AM
TYPE OF PROCEEDING: Sentencing




Date: August 23, 2019
                                                        David J. Bradley, Clerk
